10

11

[2

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:19-cr-00142-APG-DJA
Plaintiff Order Affirming Magistrate Judge’s Order

Denying Motion to Compel

Vv.
[ECF Nos. 66, 71]

KEVIN SHAWN STUBBS,

 

Defendant
Defendant Kevin Stubbs filed a motion to compel the Government to produce documents
and information. ECF No. 57. Magistrate Judge Albregts denied that motion. ECF No. 66. Mr.
Stubbs filed an appeal of that order. ECF No. 71. I have reviewed the appeal, Judge Albregts’
Order, and the underlying papers. Judge Albregts’ Order is not “clearly erroneous or contrary to
law.” Local Rule IB 3-1(a).
I HEREBY ORDER that Magistrate Judge Albregts’ Order (ECF No. 66) is affirmed in
its entirety, and Mr. Stubbs’ appeal (ECF No. 71) is denied.

DATED this 6th day of March, 2020.

/)

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
